DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 -11 are pending in this application.
Claims 1, 10 and 11 have been amended by Applicant.
Claim 4 has been cancelled by Applicant.

Response to Arguments

Regarding Claim Rejections Under 35 USC 103:  Applicant’s arguments with respect to independent claims 1, 10 and 11 have been considered but are moot because the amendment to independent claims 1, 10 and 11 new grounds of rejection.  Specifically, the amended limitation “an opening and closing portion of the vehicle when the opening and closing portion of the vehicle has been opened to a nearby target is not a distance shorter than a reference” changes the scope of independent claims 1, 10 and 11.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/02/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sham et al. (US 20180001930 A1) in view of Hase et al. (US 20190347934 A1) in further view of Kim et al. (US 20170267244 A1).

Regarding Claim 1, Sham teaches a vehicle control system (Sham, [0022] “control system”) comprising: a recognizer configured to recognize a surrounding environment of a vehicle, the recognizer being a component of a first controller, and the first controller being a component of an automated driving controller;  (Sham, [0079] “a first mode of auto-navigation is initiated by the vehicle…the first auto-navigation mode may use a first set of sensors to navigate the vehicle via known roadways to a position in proximity to the selected parking space/structure”….sensors...may include...GPS, proximity sensors, cameras or other sensors used for autonomous vehicle driving” Examiner interprets recognizer as component of the first controller as disclosed in Applicant’s specification as filed (Fig 2, Box 120) which is a component of the automated driving control device; refer to Applicant’s specification as filed, Fig 1, Box 100 and Sham, [0080] “auto-navigation” as reading on automated driving control);a communicator, which is a component of a parking lot management device, configured to communicate with a terminal device (Sham, [0042] “Call center/data center…may include a communication interface”, [0041], “call center/data center which operates as a hub for processing requests for automated parking”,  [0097] “the interface...may be presented on a user device, such as a smartphone”; Examiner interprets terminal device as “a user device, such as a smartphone” as disclosed in Applicant’s specification as filed-page 9, lines 5-6 and “call center/data center”  as a communicator (Fig 4, Box 410) and part of the parking management system (Fig 4, Box 410)  as disclosed in Applicant’s specification as filed; Examiner interprets “call center/data center...a hub for processing requests for automated parking” as reading on parking management system ); and a notificator, which is a component of the automated driving controller, configured to notify the terminal device of information according to a parking environment recognized by the recognizer using the communicator when the 10driving controller causes the vehicle to travel and stop at a vehicle stop position after an occupant has got off the vehicle (Sham, [0051] “the call center/data center…may be further configured to send guidance information for automatically driving a vehicle at least partly to the selected parking spot. This may include, for example, sending GPS coordinates that the auto-navigation of the vehicle may use to drive to a parking structure entrance in a first mode that uses a first set of sensors and processing to navigate on identified roads…this information may be sent to the requesting user's personal device”,  [0017] “the guidance system may be configured to drive the vehicle to the parking garage or parking spot after the user exits the vehicle”, [0079] “the user may be required to confirm initiation via an application on their smart phone or other control device, like a vehicle key. Automated cues may also be used, such as starting the auto-navigation after all occupants exit the vehicle, etc. In some examples, the first auto-navigation mode may use a first set of sensors to navigate the vehicle via known roadways to a position in proximity to the selected parking space/structure” Examiner interprets notificator as a component of the automated driving control device as disclosed in Applicant’s specification as filed-Fig 1, Box 100 and Sham, [0080] “auto-navigation system” as reading on automated driving control device).

Sham does not teach a driving controller configured to automatically perform at least one of speed 5control and steering control of the vehicle on the basis of a recognition result of the recognizer and wherein the notificator notifies the terminal device of the occupant of information for proposing 

Hase teaches a driving controller configured to automatically perform at least one of speed 5control and steering control of the vehicle on the basis of a recognition result of the recognizer (Hase, [0037] “The drive control ECU group…includes...a steering ECU...The steering ECU…determines a steering amount (steering angle) based on measurement values acquired from the yaw rate sensor and the steering angle sensor mounted on the vehicle…and controls each device constituting the steering unit…so that the determined steering amount is acquired”) and wherein the notificator notifies the terminal device of the occupant of information for proposing getting-on of the occupant 25through automatic control of driving from the vehicle stop position (Hase,  [0040] “An automatic pick-up process…is executed, so that the vehicle…parked in the parking space...can be automatically driven to a position set by the user USR, by using the communication based on the single contract”, [0026] “ A process of controlling the vehicle…to travel from the parking space…to the place designated by the user USR by the automatic driving is referred to as “pick-up traveling”); Examiner interprets “vehicle parked” as vehicle stop position and ‘pick-up process’ and proposing getting-on of the occupant).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sham to include a driving controller configured to automatically perform at least one of speed 5control and steering control of the vehicle on the basis of a recognition result of the recognizer and wherein the notificator notifies the terminal device of the occupant of information for proposing getting-on of the occupant 25through automatic control of driving from the vehicle stop position as taught by Hase in order to execute the vehicle alignment so that it can be “automatically parked in the parking space” (Hase, [0040]) and remotely request vehicle pick-up and determine the time and distance required for the vehicle arrival.

Sham further does not teach parking environment recognized by the recognizer indicates that the opening distance from an opening and closing portion of the vehicle when the opening and closing portion of the vehicle has been opened to a nearby target is not a distance shorter than a reference.  However, Kim teaches this limitation (Kim, [0268] “the processor…may check whether a door other than the driver side door…is open on the basis of a sensing signal provided by the door opening/closing sensor”, [0312] “The door opening/closing sensor may measure an opening angle of an open door”, [0322] “Upon determining that the door…at the side of the obstruction…is open…the processor…may acquire information on the opening angle of the open door….may receive the information on the opening angle measured by the door opening/closing sensor provided to the open door”, [0210] “opening angle of the open door exceeds a threshold value”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sham to include the opening distance from an opening and closing portion of the vehicle when the opening and closing portion of the vehicle has been opened to a nearby target is not a distance shorter than a reference as taught by Kim in order to avoid “risk of collision with the obstruction increases as the opening angle increases” (Kim, [01210]).
Regarding Claim 2, Sham teaches the vehicle control system (Sham, [0022] “control device”) according to claim 1, wherein the parking environment is at least one of a distance from a parking position of the vehicle to the occupant having 15the terminal device (Sham, [0055] “based on the user's location and any other relevant parameters...distance information...and any other information about a parking spot/structure…”).

Sham does not teach an opening distance from an opening and closing portion of the vehicle to a nearby target when the opening and closing portion of the vehicle has been opened.  However. Krekel  (Krekel, Col 3 lines 56-60 “One or more determinations can be made based on the open door angle, in combination with other values such as the known door length from the pivot point, and other door characteristics. These values can allow the vehicle and/or processor…of vehicle…to predict a position of the door when opened to the open door angle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sham to include an opening distance from an opening and closing portion of the vehicle to a nearby target when the opening and closing portion of the vehicle has been opened as taught by Krekel in order to provide adequate clearance to avoid the opened door colliding with an object in the proximity of the vehicle.
Regarding Claim 3,  Sham teaches the vehicle control system (Sham, [0022] “control system”) according to claim 1, wherein the notificator further 20notifies the terminal device of the occupant of information indicating the vehicle stop position (Sham, [0042] “the call center/data center...may...can coordinate necessary information exchange, reserve parking spaces, guide the vehicle to the reserved spot…confirm that a vehicle has parked in the reserved spot”; Examiner interprets the “call center/data center” as reading on notificator and “parked in the reserved spot” as reading on the vehicle stop position, [0059] “successful completion of the automated parking process may also trigger various actions, such as sending the requesting user a confirmation message”  Examiner interprets “sending the requesting user a confirmation message” as the notifies the terminal device of the occupant of information).
Regarding Claim 7, Sham teaches the vehicle control system (Sham, [0022] “control system”) according to claim 1, wherein the notificator notifies the terminal device of information according to the parking environment recognized by the recognizer (Sham, [0051] “the call center/data center…may be further configured to send guidance information for automatically driving a vehicle at least partly to the selected parking spot. This may include, for example, sending GPS coordinates that the auto-navigation of the vehicle may use to drive to a parking structure entrance in a first mode that uses a first set of sensors and processing to navigate on identified roads…this information may be sent to the requesting user's personal device”, [0106] “communicate image and/or other information via the communications subsystem”, [0097] the interface...may be presented on a user device, such as a smartphone”, [0017] “the guidance system may be configured to drive the vehicle to the parking garage or parking spot after the user exits the vehicle”, [0079] “the user may be required to confirm initiation via an application on their smart phone or other control device, like a vehicle key. Automated cues may also be used, such as starting the auto-navigation after all occupants exit the vehicle, etc. In some examples, the first auto-navigation mode may use a first set of sensors to navigate the vehicle via known roadways to a position in proximity to the selected parking space/structure”), in response to a vehicle leaving request received from the terminal device by 20the communicator (Sham, [0100] “the user interface may allow for the user to instruct the vehicle to leave the parking structure”).  
Regarding Claim 8, Sham teaches the vehicle control system (Sham, [0022] “control system”) according to claim 1, wherein the notificator notifies the terminal device of information according to the parking environment recognized by the recognizer (Sham, [0079] “a first mode of auto-navigation is initiated by the vehicle…the first auto-navigation mode may use a first set of sensors to navigate the vehicle via known roadways to a position in proximity to the selected parking space/structure”….sensors...may include...GPS, proximity sensors, cameras or other sensors used for autonomous vehicle driving”), [0042] “Call center/data center…may include a communication interface”,  [0106] “communicate image and/or other information via the communications subsystem”, [0097] the interface...may be presented on a user device, such as a smartphone”, [0017] “the guidance system may be configured to drive the vehicle to the parking garage or parking spot after the user exits the vehicle”, in response to (Sham, [0042]  “the call center/data center...may...can coordinate necessary information exchange…”, [0059] “successful completion of the automated parking process may also trigger various actions, such as sending the requesting user a confirmation message and/or photograph…”).

Regarding Claim 10, Sham teaches a vehicle control method comprising: recognizing, by a computer (Sham, [0042] “computer system”), a surrounding environment of a vehicle (Sham, [0079] “a first mode of auto-navigation is initiated by the vehicle…the first auto-navigation mode may use a first set of sensors to navigate the vehicle via known roadways to a position in proximity to the selected parking space/structure”….sensors...may include...GPS, proximity sensors, cameras or other sensors used for autonomous vehicle driving”); communicating, by the computer , with a terminal device (Sham, [0042] “Call center/data center…may include a communication interface”, [0097] “the interface...may be presented on a user device, such as a smartphone”; Examiner interprets terminal device as “a user device, such as a smartphone” as disclosed in Applicant’s specification as filed-page 9, lines 5-6 ); and notifying, by the computer, the terminal device of information according to a recognized parking environment when the vehicle is caused to travel and stop at a vehicle stop position after an occupant has got off the vehicle (Sham, [0051] “the call center/data center…may be further configured to send guidance information for automatically driving a vehicle at least partly to the selected parking spot. This may include, for example, sending GPS coordinates that the auto-navigation of the vehicle may use to drive to a parking structure entrance in a first mode that uses a first set of sensors and processing to navigate on identified roads…this information may be sent to the requesting user's personal device”,  [0017] “the guidance system may be configured to drive the vehicle to the parking garage or parking spot after the user exits the vehicle”, [0079] “the user may be required to confirm initiation via an application on their smart phone or other control device, like a vehicle key. Automated cues may also be used, such as starting the auto-navigation after all occupants exit the vehicle, etc. In some examples, the first auto-navigation mode may use a first set of sensors to navigate the vehicle via known roadways to a position in proximity to the selected parking space/structure”), Sham does not teach a driving controller configured to automatically perform at least one of speed 5control and steering control of the vehicle on the basis of a recognition result of the recognizer and wherein the notificator notifies the terminal device of the occupant of information for proposing getting-on of the occupant 25through automatic control of driving from the vehicle stop position. However, Hase teaches these limitation. 

Hase teaches a driving controller configured to automatically perform at least one of speed 5control and steering control of the vehicle on the basis of a recognition result of the recognizer (Hase, [0037] “The drive control ECU group…includes...a steering ECU...The steering ECU…determines a steering amount (steering angle) based on measurement values acquired from the yaw rate sensor and the steering angle sensor mounted on the vehicle…and controls each device constituting the steering unit…so that the determined steering amount is acquired”) and wherein the notificator notifies the terminal device of the occupant of information for proposing getting-on of the occupant 25through automatic control of driving from the vehicle stop position (Hase,  [0040] “An automatic pick-up process…is executed, so that the vehicle…parked in the parking space...can be automatically driven to a position set by the user USR, by using the communication based on the single contract”, [0026] “ A process of controlling the vehicle…to travel from the parking space…to the place designated by the user USR by the automatic driving is referred to as “pick-up traveling”); Examiner interprets “vehicle parked” as vehicle stop position and ‘pick-up process’ and proposing getting-on of the occupant).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sham to include a driving controller configured to automatically 

Sham further does not teach parking environment recognized by the recognizer indicates that the opening distance from an opening and closing portion of the vehicle when the opening and closing portion of the vehicle has been opened to a nearby target is not a distance shorter than a reference.  However, Kim teaches this limitation (Kim, [0268] “the processor…may check whether a door other than the driver side door…is open on the basis of a sensing signal provided by the door opening/closing sensor”, [0312] “The door opening/closing sensor may measure an opening angle of an open door”, [0322] “Upon determining that the door…at the side of the obstruction…is open…the processor…may acquire information on the opening angle of the open door….may receive the information on the opening angle measured by the door opening/closing sensor provided to the open door”, [0210] “opening angle of the open door exceeds a threshold value”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sham to include the opening distance from an opening and closing portion of the vehicle when the opening and closing portion of the vehicle has been opened to a nearby target is not a distance shorter than a reference as taught by Kim in order to avoid “risk of collision with the obstruction increases as the opening angle increases” (Kim, [01210]).

Regarding Claim 11, Sham teaches a non-transitory computer-readable storage medium storing a program (Sham, [0108] “… instructions and/or code may be stored on a non-transitory computer-readable storage medium, such as the storage device(s)”), the program (Sham, [0108] “These instructions might take the form of executable code, which is executable by the computer system“) causing a computer (Sham, [0042] “ Call center/data center…may include one or more computer servers with associated CPUs, input/output devices, memory and storage”) to: recognize a surrounding environment of a vehicle (Sham, [0079] “a first mode of auto-navigation is initiated by the vehicle…the first auto-navigation mode may use a first set of sensors to navigate the vehicle via known roadways to a position in proximity to the selected parking space/structure”….sensors...may include...GPS, proximity sensors, cameras or other sensors used for autonomous vehicle driving”); communicate with a terminal device (Sham, [0042] “Call center/data center…may include a communication interface”, [0097] “the interface...may be presented on a user device, such as a smartphone”; Examiner interprets terminal device as “a user device, such as a smartphone” as disclosed in Applicant’s specification as filed-page 9, lines 5-6 ); and notify the terminal device of information according to a recognized parking environment when the vehicle is caused to travel and stop at a vehicle stop position after an occupant has got off the vehicle (Sham, [0051] “the call center/data center…may be further configured to send guidance information for automatically driving a vehicle at least partly to the selected parking spot. This may include, for example, sending GPS coordinates that the auto-navigation of the vehicle may use to drive to a parking structure entrance in a first mode that uses a first set of sensors and processing to navigate on identified roads…this information may be sent to the requesting user's personal device”,  [0017] “the guidance system may be configured to drive the vehicle to the parking garage or parking spot after the user exits the vehicle”, [0079] “the user may be required to confirm initiation via an application on their smart phone or other control device, like a vehicle key. Automated cues may also be used, such as starting the auto-navigation after all occupants exit the vehicle, etc. In some examples, the first auto-navigation mode may use a first set of sensors to navigate the vehicle via known roadways to a position in proximity to the selected parking space/structure”).

Sham does not teach a driving controller configured to automatically perform at least one of speed 5control and steering control of the vehicle on the basis of a recognition result of the recognizer and wherein the notificator notifies the terminal device of the occupant of information for proposing getting-on of the occupant 25through automatic control of driving from the vehicle stop position. However, Hase teaches these limitation. 

Hase teaches a driving controller configured to automatically perform at least one of speed 5control and steering control of the vehicle on the basis of a recognition result of the recognizer (Hase, [0037] “The drive control ECU group…includes...a steering ECU...The steering ECU…determines a steering amount (steering angle) based on measurement values acquired from the yaw rate sensor and the steering angle sensor mounted on the vehicle…and controls each device constituting the steering unit…so that the determined steering amount is acquired”) and wherein the notificator notifies the terminal device of the occupant of information for proposing getting-on of the occupant 25through automatic control of driving from the vehicle stop position (Hase,  [0040] “An automatic pick-up process…is executed, so that the vehicle…parked in the parking space...can be automatically driven to a position set by the user USR, by using the communication based on the single contract”, [0026] “ A process of controlling the vehicle…to travel from the parking space…to the place designated by the user USR by the automatic driving is referred to as “pick-up traveling”); Examiner interprets “vehicle parked” as vehicle stop position and ‘pick-up process’ and proposing getting-on of the occupant).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sham to include a driving controller configured to automatically perform at least one of speed 5control and steering control of the vehicle on the basis of a recognition 

Sham further does not teach parking environment recognized by the recognizer indicates that the opening distance from an opening and closing portion of the vehicle when the opening and closing portion of the vehicle has been opened to a nearby target is not a distance shorter than a reference.  However, Kim teaches this limitation (Kim, [0268] “the processor…may check whether a door other than the driver side door…is open on the basis of a sensing signal provided by the door opening/closing sensor”, [0312] “The door opening/closing sensor may measure an opening angle of an open door”, [0322] “Upon determining that the door…at the side of the obstruction…is open…the processor…may acquire information on the opening angle of the open door….may receive the information on the opening angle measured by the door opening/closing sensor provided to the open door”, [0210] “opening angle of the open door exceeds a threshold value”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sham to include the opening distance from an opening and closing portion of the vehicle when the opening and closing portion of the vehicle has been opened to a nearby target is not a distance shorter than a reference as taught by Kim in order to avoid “risk of collision with the obstruction increases as the opening angle increases” (Kim, [01210]).

Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sham et al. (US 20180001930 A1) in view of Hase et al. (US 20190347934 A1) in further view of Kim et al. (US 20170267244 A1) and Kawagishi et al. (US 20170270796 A1).

Regarding Claim 5, Sham teaches the5ReaReagrd vehicle control system (Sham, “[0022] control device”) according to claim 1. Sham does not teach wherein the driving controller stops the vehicle at a position at which an opening distance from an opening and closing portion of the vehicle when the opening and closing portion of the vehicle has been opened to a nearby target is long.  However, Krekel teaches this limitation However, Kim teaches this limitation (Kim, [0210] “the processor…may perform a stopping operation on the basis of the opening angle of the open door…may perform the stopping operation when the opening angle of the open door exceeds a threshold value”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sham to include the driving controller stops the vehicle at a position at which an opening distance from an opening and closing portion of the vehicle when the opening and closing portion of the vehicle has been opened to a nearby target is long as taught by Kim in order to avoid “risk of collision with the obstruction increases as the opening angle increases” (Kim, [01210]).
Sham also further does not teach, when a preference of the occupant acquired in advance indicates that the occupant prefers to cause the vehicle to leave according to manual 10driving.  However, Kawagishi teaches this limitation (Kawagishi, [0077] “…the drive control apparatus…switches the driving mode to the manual driving mode after causing the vehicle to perform the automatic driving to the next getting-in point, the user who gets in the vehicle at the next getting-in point can manually drive the vehicle”, [0029] “a mobile terminal such as a smartphone or a PDA (Personal Data Assistance) held by a driver of the vehicle whose driving is controlled by the drive control apparatus…and is registered in the drive control apparatus…in advance”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sham to include preference of the occupant acquired in advance indicates that the occupant prefers to cause the vehicle to leave according to manual 10driving as taught 

Regarding Claim 6, Sham teaches the vehicle control system (Sham, [0022] “control device “) according to claim 1, Sham does not teach wherein the driving controller stops the vehicle at a position close to place that the occupant stops by when a preference of the occupant acquired in advance indicates that the occupant prefers to cause the vehicle 15to leave according to manual driving.  However, Kawagishi teaches this limitation (Kawagishi, [0077] “As described above, since the drive control apparatus…switches the driving mode to the manual driving mode after causing the vehicle to perform the automatic driving to the next getting-in point, the user who gets in the vehicle at the next getting-in point can manually drive the vehicle”, [0029] “a mobile terminal such as a smartphone or a PDA (Personal Data Assistance) held by a driver of the vehicle whose driving is controlled by the drive control apparatus…and is registered in the drive control apparatus…in advance”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sham to include preference of the occupant acquired in advance indicates that the occupant prefers to cause the vehicle to leave according to manual 10driving as taught by Kawagishi in order to activate manual driving when exiting the parking structure/lot automatic parking.  Automatic parking is needed “when a user gets out of the vehicle in a destination, the vehicle is automatically driven and parked in the parking area including the empty space, so that there is no need for the user to search for the parking area including the empty space” (Kawagishi, [0008]).

Regarding Claim 9, Sham teaches the vehicle control system (Sham, [0022] “control device”) according to claim 1.  Sham does not teach wherein the notificator notifies the terminal device of the occupant of information for proposing vehicle leaving of the vehicle according to manual driving when the parking environment recognized by the 5recognizer is an environment in which it is easy for the vehicle to leave.  However, Kawagishi teaches this limitation (Kawagishi, [0077] “As described above, since the drive control apparatus…switches the driving mode to the manual driving mode after causing the vehicle to perform the automatic driving to the next getting-in point, the user who gets in the vehicle at the next getting-in point can manually drive the vehicle”, [0029] “a mobile terminal such as a smartphone or a PDA (Personal Data Assistance) held by a driver of the vehicle whose driving is controlled by the drive control apparatus…and is registered in the drive control apparatus…in advance”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sham to include preference of the occupant acquired in advance indicates that the occupant prefers to cause the vehicle to leave according to manual 10driving as taught by Kawagishi in order to activate manual driving when exiting the parking structure/lot automatic parking.  Automatic parking is needed “when a user gets out of the vehicle in a destination, the vehicle is automatically driven and parked in the parking area including the empty space, so that there is no need for the user to search for the parking area including the empty space” (Kawagishi, [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seki et al. (US 11066867 B2) discloses and an opening distance from an opening and closing portion of the vehicle to a nearby target when the opening and closing portion of the vehicle has been opened (Seki, Col 5 lines 28-32,  “The door proximity detector 12 comprehensively represents sensors which detect the proximity of an object to the doors. For instance, the door proximity detector 12 of the present instance has, for each door, a sensor capable of detecting the presence of an object or a distance to an object, such as an ultrasonic sensor or a laser sensor”)
Mitzutani et al. (US 20190179309 A1) discloses preference of the occupant acquired in advance indicates that the occupant prefers to cause the vehicle to leave according to manual driving (Mitzutani, [0019] “request to switch to the manual mode is issued through a driver information system”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/T.P./Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662